Citation Nr: 0929519	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-14 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1955 to 
February 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied entitlement to a TDIU.  

In March 2007, the RO denied entitlement to increased ratings 
for residuals of injury to muscle group XIV with depressed 
scar over the femoral shaft, degenerative joint disease of 
the right knee, and residuals of deep scar of the right 
femoral shaft.  The Veteran filed a notice of disagreement 
with the March 2007 rating decision denying the increased 
rating claims in March 2008.  The RO sent the Veteran a 
statement of the case in October 2008.  In December 2008, the 
Veteran requested additional time before the RO closed his 
case so that he could submit more evidence.  He subsequently 
submitted August 2008 private treatment records regarding his 
right lower extremity.  The RO sent the Veteran a 
supplemental statement of the case in April 2009 giving him 
an additional 60 days to submit a substantive appeal.  The 
Veteran never submitted a VA-Form 9.  The increased rating 
claims were not properly appealed to the Board, nor were they 
certified to the Board by the RO.  Therefore, TDIU is the 
only issue for consideration 


FINDINGS OF FACT

1.  The Veteran's service connected disabilities include 
residuals of injury to muscle group XIV with depressed 
adherent scar over the right femoral shaft, residuals of deep 
scar to the right femoral shaft associated with the muscle 
injury, and degenerative joint disease of the right knee, for 
a single disability of 60 percent.

2.  The medical evidence of record demonstrates that the 
Veteran is unemployable due to his service-connected right 
lower extremity disabilities.





CONCLUSION OF LAW

The criteria for a TDIU are met. 38 U.S.C.A. §§ 1155, 5103, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.341, 4.3, 4.16, 
4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. §§ 3.341, 4.16(a).  For the above 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable.  38 C.F.R. § 4.16(a).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule of Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age. 38 C.F.R. §§ 3.341(a), 4.19.  

The existence or degree of nonservice-connected disabilities 
or previous unemployability status will be disregarded where 
the percentages referred to in this paragraph for the 
service-connected disability or disabilities render the 
Veteran unemployable.  38 C.F.R. § 4.16(a).

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran meets the schedular requirements for TDIU as his 
right lower extremity has three separate ratings of 40 
percent (for residuals of injury to muscle group XIV of the 
right femur), 30 percent (for residuals of deep scar on the 
right femur associated with the muscle injury), and 10 
percent (for degenerative joint disease of the right knee), 
for a combined rating of 60 percent.  The Veteran's right 
lower extremity disabilities are considered as one disability 
under 38 C.F.R. § 4.16(a).  

The determinative issue, therefore, is whether the Veteran is 
shown to be unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities without regard to advancing age.

The Veteran asserts that he is unable to work because of his 
disabilities and that he last worked in April 2003.  On his 
formal claim for a TDIU, he noted that he had done air 
conditioning service work from 1962 to 2003 including being 
self-employed from 1974 to 2003.  On a later statement, he 
indicated that his duties included walking, standing, 
kneeling, working with his hands, climbing step ladders and 
extension ladders, and some lifting.  He stated that the 
approximate time lost in self-employment was about 10 to 15 
percent of time in the year prior to April 2003, i.e., 36 to 
45 days in a year.  He then delineated hours worked per month 
in 2002 to 2003 ranging from 0 hours in March 2003 to 116 
hours in June 2002.

A November 2004 QTC examination report noted that the Veteran 
presented with residuals due to injury to muscle group XIV 
with depressed, adhering scar over the right femoral shaft.  
The Veteran had noticed loss of strength, easy fatigability, 
impairment of coordination, weakness, and pain.  He could not 
control his movements well.  He also had knee pain, swelling, 
stiffness, and cracking, which worsened over time.  There 
were complications from his muscle injury including adhesion 
to the bone and intramuscular scarring.  The injuries had 
affected the functioning of his body in that he had 
difficulty standing and walking.  He also was unable to run, 
jump, or kneel, and had difficulty picking things up.  The 
examiner found that the Veteran was unable to keep up with 
normal work requirements.  He could not climb a ladder.  He 
could not work normal hours due to pain and weakness.  He had 
difficulty ascending and descending stairs.  He also felt 
tightness and stiffness in his right leg.  The diagnoses were 
residuals of muscle injury to muscle group XIV with 
depressed, adhering scar over the right femoral shaft with 
tissue loss, disfigurement, stiffness, tenderness, and 
decreased sensation to pinprick with peripheral neuropathy, 
and degenerative joint disease of the right knee.

A February 2007 QTC examination report shows the Veteran 
stated he could not keep up with his normal work requirements 
because he could not do the required servicing of air 
conditioning units, which required climbing and carrying 
heavy equipment.  The current symptoms of the residuals of 
injury to muscle group XIV were tightness in the muscle, 
tenderness, and loss of feelings in the area and down to his 
toes, which caused a decrease in leg strength, mobility, and 
giving way unexpectedly.  On the right knee, joint function 
was additionally limited by pain, fatigue, weakness, and lack 
of endurance following repetitive use.  Pain was the major 
functional impairment.  The examiner found that due to loss 
of much muscle mass of the anterior/ lateral thigh, the 
Veteran's ability to function in his normal occupational 
environment was significantly limited due to decreased muscle 
strength, and absence of normal feeling, which affected his 
ability to climb or carry heavy equipment or objects.  The 
examiner repeated that the effect of the condition on the 
Veteran's usual occupation and daily activities was 
significant. 

The November 2004 examiner found that the Veteran was unable 
to keep up with normal work requirements due to the symptoms 
in his right lower extremity.  The February 2007 examiner 
also found that the Veteran's ability to function in his 
normal occupational environment was significantly limited due 
to his right lower extremity service-connected disabilities.  
The Veteran stated that he stopped working in 2003 after more 
than 40 years of working in the air conditioning business and 
that in 2002 to 2003 his employment hours had dwindled 
significantly prior to stopping working.  Thus, the evidence 
shows that the Veteran is unemployable.  There is no evidence 
that the Veteran's inability to work is due to factors 
independent of his service-connected right lower extremity 
disabilities, such as his age and/ or nonservice-connected 
disabilities.  

For these reasons, the medical evidence shows that the 
Veteran is unemployable due to his service-connected 
disabilities and entitlement to a TDIU is warranted.  See 
38 C.F.R. §§ 4.3, 4.16(a).

The Veteran's claim for a TDIU has been considered with 
respect to VA's duty to notify and assist.  Given the 
favorable outcome noted above, no conceivable prejudice to 
the Veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

Entitlement to a TDIU is granted, subject to the rules and 
payment of monetary benefits.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


